Order filed October 16, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00865-CV
                                    ____________

 IN THE INTEREST OF F.M.E.A.F., A.A.F.H., AND A.J.F.H., CHILDREN


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-04982J

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notice of appeal was filed on October 5, 2018. Appellant, D.M.F., has
established indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due October 15, 2018 (10 days after the notice of appeal was
filed). See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated
appeal, we order the official court reporter for the 315th District Court to file the
reporter’s record in this appeal by October 26, 2018. If the record is not timely filed,
we will order the trial court to conduct a hearing to determine the reason for the failure to
file the record.



                                      PER CURIAM




                                             2